DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Previously withdrawn Inventions drawn to a fabrication system and a non-transitory computer readable medium are now rejoined since they both recite the same allowable claim limitations which recite a computer readable medium which has stored instructions/programmed to group the stacked plies in the recited manner.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 recites a method of fabricating a plank stringer for use in an aircraft, wherein the plank stringer comprises a longitudinal axis and a plurality of stacked plies of reinforcing material, and wherein each ply of reinforcing material in the plurality of stacked plies of reinforcing material is arranged at an orientation angle with respect to the longitudinal axis, the method comprising:  grouping, via a computing device, the plurality of stacked plies of reinforcing material into a plurality of charges,  grouping, via the computing device, the plurality of charges into two or more groups such that, for each charge in a given group, a respective substack of plies comprises a sequence of orientation angles corresponding to the given group, and wherein each group has a different sequence of orientation angles for the respective substack of plies and wherein a first charge in a given group of charges includes fewer plies than at least one other charge in the given group; laying up each group of charges as a continuous blanket of plies, wherein each continuous blanket of plies comprises the respective substack of plies for each charge in the respective group, wherein each group of charges is laid up as a separate continuous blanket of plies; cutting each continuous blanket of plies into the respective group of charges; and stacking the plurality of charges to form the plank stringer.  None of the prior art teaches of discloses a method of fabricating a plank stringer wherein a computing device is used to group a plurality of charges into two or more groups, wherein each group has a different sequence of orientation angles for the respective substack of plies and wherein a first charge in a given group of charges includes fewer plies than at least one other change in the given group and wherein each group of charges is laid up as a separate continuous blanket of plies as currently claimed.  The closest prior art of Kamaraj et al. (US 20120292446) discloses a method of making a composite stringer comprising of:  grouping a plurality of stacked plies of reinforcing material into a plurality of charges, wherein each charge comprises a substack of plies (Fig. 22); grouping the plurality of charges into two or more groups such that for each charge in a given group, a respective substack of plies comprises a sequence of orientation angles corresponding to the given group (Fig. 7, 8); laying up 
Claims 1 and 15 are allowable for the same reasons as claim 8 above since they both recite a non-transitory computing device programmed to perform the same allowable method recited by claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 27, 2021